DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 6 June 2022.
Claims 1 – 2, 5 – 10, 12, 14 – 19, and 21 – 22 are pending.  Claims 3 – 4, 11, 13, and 20 are cancelled by Applicant.

Claim Objections
Claim 1 objected to because of the following informalities:
Regarding claim 1, the limitation, “the apparatus (1) comprising a support structure (3)”, should read, “the apparatus (1) comprising: [ ¶ ] a support structure (3)” wherein the symbol [ ¶ ] indicates a line break and indentation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 2, 5 – 10, 12, 14 – 19, and 21 – 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 10, the limitation, “the ambient air pressure”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the ambient air pressure”, to mean “an ambient air pressure”.  Please note, since claims 1 – 3, 5 – 10, 12, 14 – 19 and 21 – 22 depend upon claim 1, claims 1 – 3, 5 – 10, 12, 14 – 19 and 21 – 22 are likewise rejected under 35 USC §112(b) for indefiniteness.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    446
    600
    media_image1.png
    Greyscale
[AltContent: textbox (Fischer et al. (US 2,634,894)
Annotated figs 5 – 8)]Claims 1 – 2, 5 – 10, 12, 14 – 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2,634,894), hereinafter Fischer, in view of Kolker et al. (ES 2,567,476 T3), hereinafter Kolker, in further view of Vanheesbeke (US 2018/0002841 A1). 

    PNG
    media_image3.png
    596
    569
    media_image3.png
    Greyscale
[AltContent: textbox (Kolker et al. (ES 2,567,476 T3)
Annotated fig. 2)][AltContent: textbox (D)]

Regarding claim 1, Fischer discloses an apparatus for filling bulk goods (col. 1, ll. 1 – 5; col. 2, l. 52 – col. 3, l. 5) into bags (29, fig. 1), the apparatus comprising:
a support structure (Structure of figs. 5, 6), and 
at least one filling spout (27, 28, fig. 1) accommodated on the support structure (Structure of figs. 5, 6 via supporting frame 24) to which a bag (29) is appended for filling and wherein the bag (29) retained on the at least one filling spout (27, 28) by at least one bag holder (37, fig. 1; col. 3, ll. 35 – 40 and as shown in fig. 1);
wherein the support structure (structure of figs. 5, 6) comprises a plurality of hollow profiles (The plain meaning of the term “hollow” is “having an indentation or inward curve” – Merriam Webster dictionary.  Annotated figs. 5, 6, 7 show at least the following hollow profiles having an indentation or inward curve: hollow profile A between plate 24 and the front portion of housing 67 and hollow profile B enclosed fully within the rear portion of housing 67) with a control component (54, 84, fig. 1) at least partially accommodated and protected from contamination therein (Best shown in figs. 1, 8), and wherein an air outlet (61, fig. 1) is provided in a hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and plate 22 shown in annotated figs. 5, 6 as hollow profile A as the claimed “a hollow profile”) of the plurality of hollow profiles to apply on the hollow profile in operation an air pressure that is higher than in an ambient air pressure (Col. 6, ll. 58 – 71 describes exhaust slot 61 applies air pressure to hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22, that is higher than the outside pressure or the ambient air pressure), wherein at least one valve island (53, fig. 1 and annotated fig. 5) having multiple separately controlled control valves (54, fig. 1; Annotated fig. 5 shows annular valve member 53 having multiple valves 54 wherein each valve 54 is shown with its own valve actuator) as control components (col. 3, ll. 73 – 75) is disposed in the hollow profile (Fig. 1 shows annular valve member 53 disposed within hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22), and wherein an air outlet pipe (62, fig. 1) of a pneumatic cylinder (38, 63, fig. 1) opens into the hollow profile (A) (Fig. 1 shows bleed passage 66 disposed within hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22).

Fischer does not explicitly disclose a filling head wherein the bag is retained on the filling spout in a hanging position by means of at least one bag holder with two gripping elements; however; the invention of Fischer may be utilized with any known types of filling units (Col. 3, ll. 13 – 20).
However, Kolker teaches a filling head (60, fig. 2) wherein the bag (D, annotated fig. 2) is retained on the filling spout (2, 21, fig. 2) in a hanging position by means of at least one bag holder (4, fig. 2) with two gripping elements ([0049], l. 293; “gripping elements 4”) (The plain meaning of the term, “hanging”, is “attach or be attached so as to allow free movement about the point of attachment” – Oxford English dictionary, wherein the bag is attached to the gripping elements 4 so as to allow free movement about the point of attachment to the gripping elements 4 as shown in fig. 2) (One having ordinary skill in the art would recognize that bag bottom support arrangement 32, 33, 34 of Kolker is functional analogous to the bottom support arrangements 37, 38, 39 of Fischer so that in the incorporation of the teachings of Kolker with the invention of Fischer, the filling head 60 comprising the filling spout 2, 21 and the at least one bag holder 4 of Kolker would replace the filling head of Fischer above each of the bottom support arrangements 37, 38, 39 of Fischer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Fischer, with the bag is retained on the filling spout in a hanging position by means of at least one bag holder with two gripping elements, as taught by Kolker, with the motivation to provide structures to support a non-rigid container, or an open-end bag, during the filling process and to provide structures for filling the non-rigid container such that excess air is prevent from entering the non-rigid container during filling ([0063], ll. 382 – 386).

The modified Fischer does not explicitly disclose a sensor device with at least a pressure sensor as a control component is disposed in the hollow profile.
However, Vanheesbeke teaches a sensor device (9, 10, fig. 1) with at least a pressure sensor ([0052] describes sensor 9 measures the pressure in the central chamber 33) as a control component ([0057] describes when pressure sensor 9 measures a reduced air pressure in working space 3, control unit 8 increases the pressure within working space 9 to a preset target value thus the Examiner deems pressure sensor as a control component that regulates the pressure within working space 3) is disposed in the at least one hollow profile (33, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus for filling bulk goods into bags, as disclosed by the modified Fischer, with a sensor device with at least a pressure sensor as a control component is disposed in the hollow profile, as taught by Vanheesbeke, with the motivation to regulate an overpressure within a hollow profile to create the desired overpressure in the hollow profile ([0056]) to ensure less dust/powder is able to make its way into the hollow profile ([0032]). 

Regarding claim 2, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the hollow profile is sealed (The plain meaning of the term “sealed” means “closed or made secure against access, leakage, or passage” – Merriam Webster dictionary.  Col. 4, ll. 53 – 56 describes hollow profile A, or in other words, the enclosure within housing 67 and base 19, and plate 22, as air-tight wherein the examiner deems an air-tight enclosure is sealed or secured against air leakage).

Regarding claim 5, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a control device (54, fig. 1) as a control component (col. 3, ll. 73 – 75) is disposed in the hollow profile (Fig. 1 shows valve 54 disposed within hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22).

Regarding claim 6, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses at least one connecting line (52, fig. 1) is accommodated in the hollow profile (Fig. 1 shows air tube 52 disposed within hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22) as a control component (Col. 3, ll. 73 – 75 describes valve 54 as a control device to control the amount of air flow from air tube 52 thus the examiner deems air tube 52 a control component because air tube 52 works in conjunction with valve or control device 54).

Regarding claim 7, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 6.
Fischer further discloses the at least one connecting line (air tube 52, fig. 1) is configured electric, pneumatic, or hydraulic (Col. 3, ll. 62 – 75 describes air tube 52 as pneumatic line to actuate the lifting mechanism).

Regarding claim 8, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 6.
Fischer does not explicitly disclose at least one sensor cable is accommodated in the at least one hollow profile. 
However, Vanheesbeke teaches at least one sensor cable (82, fig. 1) is accommodated in the hollow profile (33, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus for filling bulk goods into bags, as disclosed by the modified Fischer, with at least one sensor cable is accommodated in the at least one hollow profile, as taught by Vanheesbeke, with the motivation to protectively enclose the sensor cable within the hollow profile of the housing so that the sensor cable is not damaged from external factors outside the housing.

Regarding claim 9, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the at least one bag holder (37, fig. 1) is fastened to the hollow profile (hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22) (Col. 2, l. 39 – col. 3, l. 34 and fig. 1 describes circular supporting member 22, supporting plate 37, and cylinder 38 wherein circular supporting member 22 is fastened or attached to central cylindrical support 20.  Col. 2, l. 39 – col. 3, l. 34 and fig. 1 further describes central cylindrical support 20 as attached to the air-tight enclosure within housing 67 and base 19.  Fig. 1 shows the upper portion of circular supporting member 22, supporting plate 37, and cylinder 38 as a portion of hollow profile A, or in other words, the enclosure within housing 67, base 19 and plate 22).

Regarding claim 10, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer discloses the at least one bag holder (37, 38, fig. 1) is selected through a pneumatic cylinder (38, 63, fig.1) (Col. 4, ll. 11 – 22 describes supporting plate 37 is selected or lifted when rotatable supporting plate 22 revolves around central post 20 and air control opening 55 corresponds to a given cylinder 38.   Col. 4, ll. 11 – 22 further describes when air control opening 55 corresponds to a given cylinder 38, compressed air is admitted within or through cylinder 38 to lift supporting plate 37 and cylinder 38) and/or electrically .

Regarding claim 12, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a rotating device (22, fig. 1) with a plurality of filling spouts (27, 28, fig. 1) disposed thereat (Fig. 1 shows rotatable supporting plate 22 connected to filling head 27 and projection 28 via supporting frame 24).

Regarding claim 14, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the rotating device (22, fig. 1) comprises a central hollow profile (hollow profile A between plate 24 and the front portion of housing 67 and hollow profile B enclosed fully within the rear portion of housing 67, annotated figs. 5, 6, 7. The examiner deems the combination of hollow profile A and hollow profile B as the claimed “a central hollow profile”) configured as a supporting unit (Housing 67 that makes up a portion of the central hollow profile is a supporting unit of the filling machine) and multiple hollow profiles (hollow internal chamber 50, fig. 1 and shown in annotated figs. 5, 6 as hollow profile C. Fig. 1 shows hollow internal chamber 30 within cylinder 38 wherein col. 7, ll. 15 – 19 implies eight cylinders 38, as shown in fig. 7, thus the examiner deems the filling machine of Fischer has eight hollow internal chambers 50 within the eight cylinders 38) rotatable relative to the central hollow profile (hollow profile A, hollow B).

Regarding claim 15, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 14.
Fischer further discloses a bearing and/or a drive motor (84, fig. 8) is disposed in the central hollow profile (hollow profile A between plate 24 and the front portion of housing 67 and hollow profile B enclosed fully within the rear portion of housing 67, annotated figs. 5, 6, 7) (Fig. 7 shows motor 84 within hollow profile B of the central hollow profile of hollow profile A and hollow profile B).

Regarding claim 16, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a slip ring and/or a compressed air manifold and/or a rotary bushing (74, fig. 1; col. 4, ll. 53 – 74 and figs. 3, 4 describes sealing member 74 as a removable (via clamps 76 and bolts 77) cylindrical lining for circular opening 69 used to create an air-tight seal accommodating the increased air pressure or pneumatic fluid within housing 67, base 19, and rotatable support plate 22 as described in col. 6, ll. 58 – 71.  The Examiner deems the rubber construction sealing member 74 also prevent wear and abrasion between rotatable support plate 22 and housing 67. Please note as rotatable support plate 22 rotates about central post 20 on thrust bearing 21, sealing member 74, connected to rotatable support plate 22, also rotates) for a pneumatic or hydraulic fluid is accommodated in a central hollow profile (hollow profile A between plate 24 and front portion of housing 67 and hollow profile B enclosed fully within rear portion of housing 67, annotated figs. 5, 6, 7) (Fig. 1 shows sealing member 74 within hollow profile A of the central hollow profile of hollow profile A and hollow profile B).

Regarding claim 17, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a central hollow profile (hollow profile A between plate 24 and front portion of housing 67 and hollow profile B enclosed fully within rear portion of housing 67, annotated figs. 5, 6, 7) is connected with a supply station through at least one duct (pipe 59, fig. 1; col. 4, ll. 1 – 6 describes pipe 59 attaches to a suitable source of compressed air wherein the examiner deems the suitable source of compressed air as the claimed “a supply station”) configured as a hollow profile (col. 4, ll. 1 – 6 and fig. 1 shows pipe 59 as a hollow pipe configured to supply compressed air from a source of compressed air wherein the Examiner deems the hollow pipe as the claimed “a hollow profile”).

Regarding claim 18, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and plate 22 shown in annotated figs. 5, 6 as hollow profile A as the claimed “a hollow profile”) comprises inclined roof faces on a top face of the at least one hollow profile (fig. 1 shows annular bracket 94 as one of the top faces, in relation to base 19, of the enclosure within housing 67, base 19, and rotatable support plate 22 wherein annular bracket 94 inclines upwardly, as shown in fig. 1, from the portion of annular bracket 94 connected to ring gear 93 to the portion of annular bracket attached to rotatable supporting plate 22 at location 96, and forms a roof or upper structure of the enclosure, as also shown in fig. 1).

Regarding claim 22, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
The modified Fischer further discloses the bag (Kolker – D, annotated fig. 2) is an open-mouth bag. (Please note, claim 1 recites, “an apparatus for filling bulk goods into bags” indicating the bag is a material or article worked upon by the apparatus and not part of the apparatus.  MPEP 2115 states, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Thus, while Kolter discloses the limitation, the limitation does not patentability to the invention).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Kolker, in further view of Vanheesbeke, in further view of Wagner (US 2,133,367).

Regarding claim 19, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1. 
Fischer further discloses at least one product feed (apparatus of fig. 1).
Fischer, as modified by Vanheesbeke, does not explicitly disclose a bag feed, at least one bag closing station, and a bag discharge.
However, Wagner teaches a bag feed (container handling mechanism, fig. 6; pg. 1, col. 2, l. 50 – pg. 2, col. 1, l. 42) and at least one bag closing station (sealing mechanism, fig. 11; pg. 2, l. 30 – pg. 3, l. 16) and a bag discharge (Below fig. 10 shows a figure of container 10 in cage 11 exiting and downstream a portion of sealing mechanism (portion 58, 59, 62 of the sealing mechanism) wherein the Examiner deems the area downstream of sealing mechanism 58, 59, 62 where container 10 in cage 11 is discharged from the sealing mechanism as the clamed “bag discharge”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Fischer, as modified by Vanheesbeke, with a bag feed, at least one bag closing station, and a bag discharge, as taught by Wagner, with the motivation to automatically feed a bag, open the bag, and after the bag is filled with contents, seal the bag to ensure the contents of the bag is secured within the bag.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Kolker, in further view of Vanheesbeke, in further view of Mueller (GB 2219269 A), hereinafter Mueller.

Regarding claim 21, Fischer, as modified by Kolker, as further modified by Vanheesbeke, discloses the invention as recited in claim 1.
The modified Fischer does not explicitly disclose the gripping elements are pneumatic gripping elements.
However, Mueller teaches the gripping elements (21, fig. 1) are pneumatic gripping elements (Pg. 7, ll. 29 – 32).
Because both the gripping elements of Mueller and the gripping elements of the modified Fischer are used to grip portions of an open-mouth bag, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the gripping elements of the modified Fischer for the gripping elements of Mueller for the predictable results of gripping portions of the open-mouth bag. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Moreover, one having ordinary skill in the art would be motivated to substitute the gripping elements of Fischer for the gripping elements of Mueller since the invention of Fischer is operated pneumatically and the incorporation of the pneumatic gripping elements of Mueller would consist fewer components since a different powering system (i.e., electrical or hydraulic) to operate the gripping elements is not needed.

Response to Arguments
Applicant’s arguments, filed 6 June 2022,with respect to the rejection of claims 1 – 2, 5 – 10, 12, and 14 – 19 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 2, 5 – 10, 12, and 14 – 19 under 35 USC §112(b) has been withdrawn.
Applicant’s arguments, filed 6 June 2022, with respect to the rejection of claims 1 – 2, 5 – 10, 12, and 14 – 19 under 35 USC §103 have been fully considered but are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kolker.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        26 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731